DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., U.S. Publication Number  2017/0199022.
	Regarding claims 1,  7, Anderson et al., discloses an external coupling sensor  with features of the claimed invention including a dielectric elastomer sensor with its associated circuit (see figures 2-5) including a dielectric elastomer sensor (element 1, in figure 7)element having a sensor body constituted by a dielectric elastomer layer (such as element 10, in figure 1), and a pair of electrode layers (element 11), that sandwich the dielectric elastomer layer (see paragraph 0002); and a determination circuit configured to determine a change in a capacitance of the dielectric elastomer sensor element (see paragraph 0021), based on an output signal from the oscillation circuit, wherein the dielectric elastomer sensor element changes in capacitance  
	Regarding claim 2, the sensor system comprises an intermediate circuit including a low pass filter circuit that attenuates a predetermined frequency of the output signal of the oscillation circuit, and configured to output the output signal of the oscillation circuit processed by the filter circuit to the determination circuit (see paragraph 0147).  
	Regarding claims 3-4, 8, the dielectric elastomer layer can have various shapes (see paragraphs 0040 to 0042).
	Regarding claims 5-6, 9-10, the dielectric elastomer sensor element can be  formed in a circular ring, cylindrical or other shapes, with an external force action member provided in a middle opening with integrally outer edge and changes in capacitance with any deformation (see paragraphs 0044 to 0046). 

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, May 21, 2021